     Catherine Kilduff (CA Bar No. 256331)
 1   Kristen Monsell (CA Bar No. 304793)
 2   Miyoko Sakashita (CA Bar No. 239639)
     CENTER FOR BIOLOGICAL DIVERSITY
 3   1212 Broadway, St. #800
     Oakland, CA 94612
 4   Phone: (510) 844-7100
 5   Facsimile: (510) 844-7150
     ckilduff@biologicaldiversity.org
 6   kmonsell@biologicaldiversity.org
     miyoko@biologicaldiversity.org
 7
 8   Attorneys for Plaintiffs Center for Biological Diversity
     and Turtle Island Restoration Network
 9
10                         UNITED STATES DISTRICT COURT FOR THE
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
     CENTER FOR BIOLOGICAL DIVERSITY, a
13   non-profit organization; and TURTLE ISLAND          Case No. 4:19-cv-03135
     RESTORATION NETWORK, a non-profit
14
     organization,
15                                                       AFFIDAVIT OF SERVICE OF
            Plaintiffs,                                  SUMMONSES, COMPLAINT,
16                                                       AND OTHER DOCUMENTS
      v.
17
18   WILBUR ROSS, Secretary of Commerce;
     NATIONAL MARINE FISHERIES SERVICE;
19
            Defendants.
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF SERVICE OF SUMMONSES, COMPLAINT, AND OTHER DOCUMENTS
     Case No. 4:19-cv-03135
            I, Kristen Monsell, hereby state that:
 1
            On the 11th day of June, 2019, I caused to be deposited in the U.S. Mail a copy of the
 2
     Summons, Complaint, Certificate of Interested Parties, Magistrate Consent or Declination Form
 3
     and Instructions, Standing Order of Magistrate Judge Kandis A. Westmore, and Initial Case
 4
     Management Scheduling Order with ADR Deadlines in the above captioned case, postage
 5   prepaid, return receipt requested, addressed to the following:
 6
            Wilbur Ross, Secretary of Commerce
 7          U.S. Department of Commerce
 8          1401 Constitution Ave. NW
            Washington, DC 20230
 9
            National Marine Fisheries Service
10          1315 East-West Highway
11          Silver Spring, MD 20910

12          Civil Process Clerk
            U.S. Attorneys Office
13          450 Golden Gate Ave.
14          San Francisco, CA 94102

15          Attorney General
            U.S. Department of Justice
16          950 Pennsylvania Ave. NW
17          Washington, D.C. 20530-0001

18          I further certify that, on June 26, 2019, I served copies of the Magistrate Consent or
19   Declination Form electronically filed by Plaintiffs on each of the Defendants at the addresses

20   listed above.
            I have received the receipt for the certified mail, No. 70190140000079888763 (attached
21
     hereto), indicating that delivery of the Summons and Complaint was made upon Defendant
22
     Secretary Ross on the 17th day of June, 2019.
23
            I have received the receipt for the certified mail, No. 70190140000079888756 (attached
24   hereto), and confirmation via the U.S. Postal Service Online Tracking System (attached hereto)
25   indicating that delivery of the Summons and Complaint was made upon Defendant the National
26   Marine Fisheries Service on the 14th day of June, 2019.
27          I have received the receipt for the certified mail, No. 70190140000079888787 (attached

28   hereto), indicating that delivery of the Summons and Complaint was made upon the U.S. Attorney

     AFFIDAVIT OF SERVICE OF SUMMONSES, COMPLAINT, AND OTHER DOCUMENTS                                1
     Case No. 4:19-cv-03135
     for the Northern District of California on the 13th day of June, 2019.
 1
            I have received the receipt for the certified mail, No. 70190140000079888794 (attached
 2
     hereto), indicating that delivery of the Summons and Complaint was made upon the U.S. Attorney
 3
     General on the 17th day of June, 2019.
 4
            I certify under penalty of perjury that the foregoing is true and correct.
 5
 6          Dated: June 26, 2019                           Respectfully Submitted,
 7                                                         /s/ Kristen Monsell

 8
                                                           Kristen Monsell
 9
                                                           Center for Biological Diversity
10                                                         1212 Broadway, Ste. 800
                                                           Oakland, CA 94612
11                                                         Phone: (510)-844-7137
                                                           Email: kmonsell@biologicaldiversity.org
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF SERVICE OF SUMMONSES, COMPLAINT, AND OTHER DOCUMENTS                               2
     Case No. 4:19-cv-03135
                                    CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on June 26, 2019, a copy of foregoing AFFIDAVIT OF SERVICE OF

 3   SUMMONSES, COMPLAINT AND OTHER DOCUMENTS, with attachments, was
     served by U.S. Mail on the following:
 4
 5          Wilbur Ross, Secretary of Commerce
 6          U.S. Department of Commerce
            1401 Constitution Ave. NW
 7          Washington, DC 20230

 8          National Marine Fisheries Service
            1315 East-West Highway
 9
            Silver Spring, MD 20910
10
            Civil Process Clerk
11          U.S. Attorneys Office
            450 Golden Gate Ave.
12
            San Francisco, CA 94102
13
            Attorney General
14          U.S. Department of Justice
            950 Pennsylvania Ave. NW
15
            Washington, D.C. 20530-0001
16
17
                                                     /s/ Kristen Monsell
18                                                   Kristen Monsell
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF SERVICE OF SUMMONSES, COMPLAINT, AND OTHER DOCUMENTS                           3
     Case No. 4:19-cv-03135
